DETAILED ACTION   
Claim Objections
1.	Claims 1, 4, 6, 8, 10 – 12, 15, 16 are objected to because of the following informalities:
          In claim 1, lines 5 - 7, “the separating structure comprises at least one first groove, and is configured to separating the first light emitting material layer from a hole through the at least one first groove, wherein the hole is located at a hole region, the separating region surrounds the hole region” is unclear as to how it is being referred to “the separating structure comprises at least one first groove, and is configured to separating the first light emitting material layer from a hole through the at least one first groove, wherein the hole is located at a hole region, the separating region surrounds the hole region”
In claim 4, lines 1 - 4, “the separating region comprises: a second light emitting material layer partially covering the separating structure and broken at least one base angle of the at least one first groove close to the substrate structure” is unclear as to how it is being referred to “the separating region comprises: a second light emitting material layer partially covering the separating structure and broken at least one base angle of the at least one first groove close to the substrate structure”
In claim 6, lines 1, 2, “claim 3, wherein at least one base angle” should be changed to “claim 4, wherein the at least one base angle”
In claim 6, line 2, “the quadrilateral” lacks of antecedent basis.
In claim 8, lines 1 - 4, “the separating further comprises: a metal stack disposed around the hole region, and located between the separating structure and the hole region” is unclear as to how it is being referred to “the separating further comprises: a metal stack disposed around the hole region, and located between the separating structure and the hole region”

In claim 11, lines 7, 8, “the same” should be changed to “a same” lacks of antecedent basis.
In claim 12, line 6, “projection” should be changed to “projection area” 
In claim 15, line 5 - 7, “the first light emitting material layer is located in a pixel region and is separated from the hole region through the at least one first groove” is unclear as to how it is being referred to “the first light emitting material layer is located in a pixel region and is separated from the hole region through the at least one first groove”
In claim 16, line 6, “at at least” should be changed to “at least” 


	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



3.	Claim(s) 1, 2, 8, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong et al. (2016/0268354).
claims 1, 14, 15, Xiong et al. disclose a display panel comprising an array substrate (for example see fig. 2A), comprising: 
a first light emitting material layer (referred to as “253A” by examiner’s annotation shown in fig. 2A below; wherein the first light emitting material layer 253A made from the light emitting layer 253) located at a pixel region (referred to as “A” by examiner’s annotation shown in fig. 2A below);
a separating structure (a pixel definition layer 22 functioning as a separating structure) located at a separating region (a separating region where the separating structure is located), wherein the separating structure (22) comprises at least one first groove (referred to as “B” by examiner’s annotation shown in fig. 2A below), and is configured to separating the first light emitting material layer (253A) from a hole (a recess 24 functioning as a hole) through the at least one first groove (B), wherein the hole (24) is located at a hole region (hole regions having the hole 24), the separating region (22) surrounds the hole region (hole regions having the hole 24), and the pixel region (A) surrounds the separating region (22).

    PNG
    media_image1.png
    422
    566
    media_image1.png
    Greyscale



With regard to claim 2, Xiong et al. disclose a substrate structure (21); wherein the first light emitting material layer (253A) and the separating structure (22) are located on the substrate structure (21), and an angle (referred to as “C” by examiner’s annotation shown in fig. 2A above) between at least one side surface of the separating structure (22) and a bottom surface of the separating structure (22) close to the substrate structure (21) is less than to 90°.

With regard to claim 8, Xiong et al. disclose the separating region further comprises: an anode material layer (referred to as “D” by examiner’s annotation shown in fig. 2A below) at least partially covering (covering a bottom surface) the separating structure (22).

    PNG
    media_image1.png
    422
    566
    media_image1.png
    Greyscale




4.	Claim(s) 1 – 5, 8, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (2018/0301521).
With regard to claims 1, 14, Yang discloses a display panel comprising an array substrate (for example see fig. 1), comprising: 
a first light emitting material layer (referred to as “5A1” by examiner’s annotation shown in fig. 1 below; wherein the first light emitting material layer 5A1 made from the light emitting layer 5) located at a pixel region (referred to as “A1” by examiner’s annotation shown in fig. 1 below);


    PNG
    media_image2.png
    499
    609
    media_image2.png
    Greyscale



With regard to claim 2, Yang discloses a substrate structure (1); wherein the first light emitting material layer (5A1) and the separating structure (3) are located on the substrate structure (1), and an angle (referred to as “C1” by examiner’s annotation shown in fig. 1 above) between at least one side surface of the separating structure (3) and a bottom surface of the separating structure (3) close to the substrate structure (1) is less than to 90°.
With regard to claims 1 - 3, 14, Yang discloses a display panel comprising an array substrate (for example see fig. 1), comprising: 
a first light emitting material layer (referred to as “5A1” by examiner’s annotation shown in fig. 1 below; wherein the first light emitting material layer 5A1 made from the light emitting layer 5) located at a pixel region (referred to as “A1” by examiner’s annotation shown in fig. 1 below);
a separating structure (a pixel definition layer 3 functioning as a separating structure) located at a separating region (a separating region where the separating structure 3 is located), wherein the separating structure (3) comprises at least one first groove (a groove 8, 321 functioning a first groove), and is configured to separating the first light emitting material layer (5A1) from a hole (a groove 321 functioning as a hole) through the at least one first groove (8, 321), wherein the hole (321) is located at a hole region (hole regions 321 functioning as the hole region), the separating region (3) surrounds the hole region (hole regions 321 functioning as a hole region), and the pixel region (A1) surrounds the separating region (3); a cross section of the at least one groove (321) in the first groove (8, 321) in a direction perpendicular to the substrate structure (1) is a quadrilateral, of which at least one base angle close to the substrate structure (1) is less than or equal to 90°.
With regard to claim 4, Yang discloses a second light emitting material layer (referred to as “5B1” by examiner’s annotation shown in fig. 1 above) partially covering the separating structure (3) and broken at least one base angle (referred to as “C2” by examiner’s annotation shown in fig. 1 above) of the at least one first groove (8, 321) close to the substrate structure (1).
With regard to claim 5, Yang discloses an anode material layer (2) disposed between the second light emitting material layer (5B1) and the separating structure (3).
With regard to claim 8, Yang discloses the separating region further comprises: an anode material layer (2) at least partially covering (covering a bottom surface and side surfaces) the separating structure (3).
With regard to claim 15, Yang discloses a method of manufacturing an array substrate (for example see fig. 1), comprising: 
forming a separating structure (3) on one side of a substrate structure (1), wherein the separating structure (3) is located in a separating region (a separating region where the separating 
forming a first light emitting material layer (referred to as “5A1” by examiner’s annotation shown below) on the one side of the substrate structure (1), wherein the first light emitting material layer (5A1) is located in a pixel region (referred to as “A1” by examiner’s annotation shown below) and is separated from the hole region (hole regions 321 functioning as a hole region) through the at least one first groove (the regions 8, 321 functioning the first groove).

    PNG
    media_image2.png
    499
    609
    media_image2.png
    Greyscale



5.	Claim(s) 1, 2, 12 – 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (10,811,480).
With regard to claims 1, 14, Lee et al. disclose a display panel comprising an array substrate (for example see fig. 1), comprising: 
a first light emitting material layer (330) located at a pixel region (referred to as “AB” by examiner’s annotation shown in fig. 1 below);
a separating structure (a pixel definition layer 270 functioning as a separating structure) located at a separating region (a separating region where the separating structure 270 is located), wherein the separating structure (270) comprises at least one first groove (275), and is configured to separating the first light emitting material layer (330) from a hole (a region forming layer 230 functioning as a hole) through the at least one first groove (275), wherein the hole (the region forming layer 230 functioning as a hole) is located at a hole region (a hole region comprising the hole forming in the layer 230), the separating region (a separating region where the separating structure 270 is located) surrounds the hole region  (a hole region comprising the hole forming in the layer 230), and the pixel region (AB) surrounds the separating region (a separating region where the separating structure 270 is located).

    PNG
    media_image3.png
    565
    700
    media_image3.png
    Greyscale


With regard to claim 2, Lee et al. disclose a substrate structure (structures 110, 1150, 190 functioning as the substrate structure); wherein the first light emitting material layer (330) and the separating structure (270) are located on the substrate structure (structures 110, 1150, 190 functioning as the substrate structure), and an angle (referred to as “270A2” by examiner’s annotation shown in fig. 1 above) between at least one side surface of the separating structure (270) and a bottom surface of the separating structure (270) close to the substrate structure (structures 110, 1150, 190 functioning as the substrate structure) is less than to 90°.
claim 12, Lee et al. disclose at least one second groove (292), a depth of which in a direction perpendicular to the substrate structure (structures 110, 1150, 190 functioning as the substrate structure) is less than a depth of the at least one first groove (291), wherein an orthographic projection area (cross-sectional area) of the at least one second groove (292) on the substrate structure (structures 110, 1150, 190 functioning as the substrate structure) is smaller than an orthographic projection area (cross-sectional area) of the at least one first groove (291) on the substrate structure (structures 110, 1150, 190 functioning as the substrate structure).
With regard to claim 13, Lee et al. disclose the hole (the hole forming in the layer 230) partially extends through the substrate structure (structures 110, 1150, 190 functioning as the substrate structure).
With regard to claim 15, Lee et al. disclose a method of manufacturing an array substrate (for example see fig. 1), comprising: 
forming a separating structure (270) on one side of a substrate structure (structures 110, 1150, 190 functioning as the substrate structure), wherein the separating structure (270) is located in a separating region (a separating region where the separating structure 270 is located) surrounding a hole region (the region forming layer 230 functioning as a hole) and has at least one first groove (291); and
forming a first light emitting material layer (330) on the one side of the substrate structure (structures 110, 1150, 190 functioning as the substrate structure), wherein the first light emitting material layer (330) is located in a pixel region (referred to as “AB” by examiner’s annotation shown fig. 1 below) and is separated from the hole region (hole region comprising the hole forming in the layer 230) through the at least one first groove (291).

    PNG
    media_image3.png
    565
    700
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2018/0301521).
claim 6, Figure 1 of the Yang reference (shown below) does appear to show at least one base angle (C2) of the quadrilateral close to the substrate structure (1) is 70°, as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that at least one base angle (C2) of the quadrilateral close to the substrate structure (1) is 70° as seemingly shown [see MPEP 2125].

    PNG
    media_image2.png
    499
    609
    media_image2.png
    Greyscale
   
It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form at least one base angle (C2) of the quadrilateral close to the substrate structure (1) is 70°, because Fig. 1 suggests at least one base angle (C2) of the quadrilateral close to the prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}
With regard to claim 7, Yang discloses the quadrilateral (groove 321) is a trapezoid.

8.	Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2018/0301521) in view of Park et al. (9,491,870).
With regard to claims 9 - 10, Yang does not clearly disclose a metal stack disposed around the hole region, and located between the separating structure and the hole region; the pixel region further comprises: a thin film transistor structure located between the first light emitting material layer and the substrate structure, the thin film transistor structure comprising a gate electrode, a source electrode, and a drain electrode; wherein the metal stack comprises a first metal layer and a second metal layer made of the same materials as the gate electrode and the source electrode of the thin film transistor structure, respectively.
However, Park et al. disclose a metal stack (layers 51, 52 functioning as a metal stack wherein the layer 51 made of metal material the same material of the gate electrode 20; for example, column 6, lines 39 – 40; and the layer 52 formed the same material as the source and drain electrodes 29 and 27 and the source and drain electrodes 29 and 27 may be formed using any of various conductive materials wherein the conductive materials including metal material; for example, column 6, lines 56 – 58) disposed around the hole region (referred to as “53A” by examiner’s annotation shown in fig. 4A below), and located between the separating structure (region 124 functioning as the separate structure) and the hole region (53A); the pixel region further comprises: a thin film transistor structure (TFT) located between the first light emitting 

    PNG
    media_image4.png
    468
    666
    media_image4.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yang’s device to have a metal stack disposed around the hole region, and located between the separating structure and the hole region; the pixel region .
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (2018/0301521) in view of Park et al. (9,491,870) and further in view of You et al. (9,698,206).
With regard to claim 11, Park et al. disclose the capacitor structure comprises a first electrode layer (31) and a second electrode layer (33), but Yang and Park et al. do not clearly disclose the first electrode layer is made of the same material as the gate electrode of the thin film transistor structure; wherein the metal stack comprises a third metal layer made of the same material as the second electrode layer of the capacitor structure.

    PNG
    media_image5.png
    468
    666
    media_image5.png
    Greyscale


You et al. disclose the first electrode layer (314) is made of the same material as the gate electrode (214) of the thin film transistor structure (for example, column 12, lines 12 – 14); wherein the metal stack comprises a third metal layer (a metal layer 416-1 functioning as a third metal layer) made of the same material as the second electrode layer (316-1) of the capacitor structure. (for example, column 10, lines 31 – 33, figs. 2, 3E)

    PNG
    media_image6.png
    567
    741
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yang and Park et al.’s device to have a capacitor structure comprising the first electrode layer is made of the same material as the gate electrode of the thin film transistor structure; wherein the metal stack comprises a third metal layer made of the same material as the second electrode layer of the capacitor structure. as taught by You et al. in order to reduce the manufacture cost and improve electrical characteristics of the display apparatus for a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
10.	Claims 16 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2018/0301521) in view of Kim et al. (10,553,652).

claim 16, Yang discloses a portion of the light emitting material layer (5A1) located in the pixel region (A1) serves as the first light emitting material layer, a portion of the light emitting material layer (5B1) located in the separating region serves as a second light emitting material layer, and the second light emitting material layer partially covers (cover on the sidewall) the separating structure (3) and is not formed at least one base angle (referred to as “C2” by examiner’s annotation shown in fig. 1 below) of the at least one first groove (8, 321) close to the substrate structure (1).

    PNG
    media_image2.png
    499
    609
    media_image2.png
    Greyscale

Yang does not clearly disclose a light emitting material layer is formed by an evaporation process.


    PNG
    media_image7.png
    503
    690
    media_image7.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yang’s device to a light emitting material layer is formed by an evaporation process as taught by Kim et al. in order to light emitting characteristics for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 17, fig. 1 of Yang discloses the second light emitting material layer (5B1) is not formed at a sidewall of the at least one first groove (8, 321) or fig. 5 above of Kim et al. discloses the second light emitting material layer (referred to as “262A” by examiner’s annotation shown in fig. 5 below) is not formed at a sidewall of the at least one first groove (H)

With regard to claim 18, fig. 1 of Yang discloses forming an anode material layer (2) before forming the partition separating structure (3) (for example, see fig. 2).
With regard to claim 20, fig. 1 of Yang discloses etching the hole region (for example, see paragraph [0016]) to form a hole (321).
11.	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (2018/0301521) in view of Kim et al. (10,553,652) and further in view of Park et al. (9,491,870).
With regard to claim 22, Yang does not clearly disclose forming a thin film transistor structure before forming the light emitting material layer, the thin film transistor structure being located in the pixel region and comprising a gate electrode, a source electrode, and a drain electrode wherein the first metal layer and the second metal layer of the metal stack are formed through the same patterning process with the gate electrode and the source electrode of the thin film transistor structure, respectively.
However, Park et al. disclose steps of forming a thin film transistor structure (TFT) before forming the light emitting material layer (44), the thin film transistor structure being located in the pixel region and comprising a gate electrode (20), a source electrode (20), and a drain electrode (27) wherein the first metal layer (51) and the second metal layer (the layer 52, functioning as the second metal layer, formed the same material as the source and drain electrodes 29 and 27 and the source and drain electrodes 29 and 27 may be formed using any of various conductive materials wherein the conductive materials including metal material; for example, column 6, lines 56 – 58) of the metal stack are formed through the same patterning process with the gate electrode (20) and the source electrode (29) of the thin film transistor structure, respectively. (for example, column 6, lines 39 – 40).

    PNG
    media_image4.png
    468
    666
    media_image4.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Yang’s device to include forming a thin film transistor structure before forming the light emitting material layer, the thin film transistor structure being located in the pixel region and comprising a gate electrode, a source electrode, and a drain electrode wherein the first metal layer and the second metal layer of the metal stack are formed through the same patterning process with the gate electrode and the source electrode of the thin film transistor structure, respectively as taught by Park et al. in order to minimize the signal interference and prevent damage to the semiconductor patterns and enhancing the reliability of the 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826